Citation Nr: 0108036	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than August 6, 1996, 
for a 20 percent rating for a bilateral foot condition 
manifested by weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971.

This matter arises from a November 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which assigned a 20 percent disability 
rating for a bilateral foot condition, effective August 6, 
1996. The case was been referred to the Board of Veterans' 
Appeals (Board), and in September 2000, the veteran appeared 
for a videoconference hearing before the undersigned Board 
Member sitting in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for his foot 
condition, was dated August 6, 1996, and was received by the 
RO on August on August 6, 1996.

2.  In October 1996, the RO obtained VA outpatient clinical 
notes documenting evaluation and treatment of the veteran's 
bilateral foot condition dating from February 1996 through 
October 1996. 

3.  In November 1998, the RO granted an increased rating for 
the veteran's bilateral foot condition effective from August 
6, 1996, the date his claim was received.

4.  The increase in severity of the veteran's bilateral foot 
disability was factually ascertainable on February 20, 1996, 
as indicated by a VA outpatient record.


CONCLUSION OF LAW

The criteria for an effective date of February 20, 1996, for 
assignment of a 20 percent disability rating for a bilateral 
foot condition manifested by weakness, have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.400(b)(2) ), 
4.71a, Diagnostic Codes 5299-5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In this case, the regulation is 
inapplicable because this decision is based on the evidence 
associated with the claims folder at the time of the initial 
determination.  There is no additional duty to assist the 
veteran in this case.

Except as provided in 38 C.F.R. § 3.400(o)(2), the general 
rule is that the effective date of an increased rating based 
on a claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  The effective date 
for an award of increased compensation to a veteran shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date, otherwise, the 
effective date is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(2).  

In the instant case, the veteran was granted service 
connection for a bilateral foot condition, and assigned a 10 
percent rating effective August 1971.  He requested an 
increase in his rating, which was denied by the RO in 
November 1974, and he again requested an increase in October 
1975, which was denied by the Board in June 1977.  In August 
1996, the veteran submitted a claim for an increased rating 
for his bilateral foot condition.  In October 1998, the Board 
granted the veteran's request and assigned a 20 percent 
rating for the bilateral foot condition.  That decision was 
effectuated by the RO in November 1998, and the 20 percent 
rating was assigned effective August 6, 1996, the date the 
claim was received.

In October 1996, after the veteran filed his claim for an 
increased rating, the RO obtained VA outpatient records 
dating from February 1996 to October 1996.  The initial 
clinical record of February 20, 1996 reflects the veteran's 
complaints of painful feet and a reference to numbness in 
both feet with increased difficulty in walking.  The 
neurological evaluation indicated decreased sensation to 
light touch on the left foot and pain to palpation.  The 
veteran was referred to podiatry.  The subsequent evaluations 
documented the veteran's decreased sensation in both feet and 
decreased dorsalis pedis pulse.  The remaining medical 
records confirmed the veteran's complaints of pain and 
verified by the January 1998 VA examination report.  Thus, as 
it is apparent from the evidence of record that the increase 
in the veteran's bilateral foot disability was factually 
ascertainable in February 1996, and his claim for an increase 
was received within one year of that documentation, an 
earlier effective date is warranted.  38 C.F.R. 
§ 3.400(o)(2).  

The Board notes that since there was no medical evidence 
submitted between June 1977 and February 1996 to suggest an 
increase in disability, and there was no indication from the 
veteran during that period that he wished to file a claim for 
an increased rating, there is no basis for consideration of 
an effective date earlier than February 20, 1996.  Moreover, 
during his September 2000 hearing before the Board, the 
veteran testified that he did not have either private or VA 
medical treatment for his feet between his 1975 VA 
examination and his February 1996 VA evaluation and 
treatment.  

Accordingly, the Board concludes that the evidence supports a 
finding that an effective date of February 20, 1996, is 
warranted for assignment of a 20 percent rating for a 
bilateral foot disability.   


ORDER

An effective date of February 20, 1996, for assignment of a 
disability rating of 20 percent for a bilateral foot 
condition manifested by weakness is granted, subject to the 
provisions governing the award of monetary benefits. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

